WALLACE, JUDGE:
The claimant, Maxine V. Pauley, seeks damages in the amount of $206.05 incurred when she drove her 1973 Mercury Montego automobile over a manhole in Nitro, West Virginia, on October 4, 1977. The claimant had parked her automobile on an unpaved portion of land on the west side of West Virginia Route 25 across the highway from the Rite-Aid Pharmacy at 23rd Street in Nitro. When she returned to her automobile she started forward and the left front wheel of her automobile dropped into a manhole. The left front fender was damaged and the chrome strip was torn from the door.
George P. Sovick, Chief Engineer of respondent’s Right of Way Division, testified that the manhole in question was located on a twelve-foot strip of land twelve feet from the right of way of West Virginia Route 25 on the line between property belonging to the City of Nitro and the New York Central Railroad. He further stated that the manhole was not maintained by the respondent, and this testimony was not rebutted. The respondent introduced as its Exhibit No. 2 a certified copy of a deed by which the City of Nitro acquired in 1959 the twelve-foot strip of land adjacent to West Virginia Route 25 on which the claimant had parked her automobile.
*144It is apparent from the record that the accident did not occur on State-owned property and the manhole in question was not maintained by the respondent. Accordingly, the claimant’s claim is disallowed.
Claim disallowed.